FILED
                                                                              Jan 22 2021, 9:19 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Amy E. Karozos                                             Theodore E. Rokita
      Public Defender of Indiana                                 Attorney General of Indiana
      Lindsay Van Gorkom                                         J.T. Whitehead
      Deputy Public Defender                                     Deputy Attorney General
      Indianapolis, Indiana                                      Indianapolis, Indiana




                                                  IN THE
          COURT OF APPEALS OF INDIANA

      James C. Absher,                                           January 22, 2021
      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 20A-PC-1227
              v.                                                 Appeal from the Floyd Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Maria D. Granger,
      Appellee-Respondent                                        Special Judge
                                                                 Trial Court Cause No.
                                                                 22C01-1311-PC-12



      Crone, Judge.


                                               Case Summary
[1]   Following his convictions for Count 1, class A felony child molesting, Count 2,

      class A felony child molesting, and Count 3, class C felony child molesting,

      James C. Absher sought and was denied post-conviction relief (PCR). He now

      Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                            Page 1 of 37
      appeals the denial of his PCR petition, arguing that he is entitled to relief

      because his trial and appellate counsel provided ineffective assistance. He

      asserts that his trial counsel provided ineffective assistance in two ways: (1)

      failing to object to an untimely amendment to the charging information that

      added Counts 2 and 3 and (2) failing to object to the prosecutor’s comments

      during closing argument. We agree that Absher’s trial counsel provided

      ineffective assistance by failing to object to the untimely amendment to the

      charging information, and therefore the post-conviction court improperly

      denied relief on this claim. However, we reach the opposite conclusion with

      respect to Absher’s claim regarding his trial counsel’s failure to object to the

      prosecutor’s comments. Absher also asserts that his appellate counsel provided

      ineffective assistance by failing to raise a claim that the evidence was

      insufficient to support his conviction for Count 2. We agree.1 Accordingly, we

      affirm in part, reverse in part, and remand with instructions to vacate the

      convictions and sentences for Counts 2 and 3.


                                   Facts and Procedural History
[2]   Absher and Laura Rawlings lived together and were involved in a romantic

      relationship from 1997 until 2001. They had a daughter together, J.L. By May

      of 2004, Absher and Rawlings were separated. Rawlings lived with five-year-




      1
        Because of our resolution of these issues, we need not address Absher’s arguments that his appellate counsel
      provided ineffective assistance by failing to competently argue that the untimely amendment to the charging
      information was fundamental error and by failing to raise the issue that his 100-year aggregate sentence was
      inappropriate.

      Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                             Page 2 of 37
      old J.L. and Rawlings’s two other children in a two-story house. Absher

      sometimes visited the children at the house. On May 26, 2004, Absher came to

      Rawlings’s house to visit and spent the night. Absher, Rawlings, and the

      children slept in the same bedroom, with Absher and Rawlings sleeping on the

      floor, and the children sleeping on the bed. Trial Tr. Vol. 1 at 54.


[3]   The following morning, Absher and Rawlings woke up and went downstairs to

      the kitchen. Absher offered to go back upstairs, wake up J.L., and change the

      youngest child’s diaper. After Absher had been gone about fifteen minutes,

      Rawlings decided to go upstairs because she thought it was taking too long to

      change a diaper. Id. at 60-61. When she got upstairs, she looked into the

      bedroom through the open door and saw J.L. lying on her back on the floor

      with her underwear pulled down and her legs apart. Id. at 63. Absher was on

      his knees straddling J.L. Id. at 64. His jeans and underwear were pulled down

      below his knees. Id. at 64-65. His right hand was holding his penis, and his left

      hand was on J.L.’s lower abdomen, with his fingers toward her stomach and his

      thumb touching her “vagina area.” Id. at 66. Rawlings yelled at Absher and

      pushed him away. Absher asked her not to call the police and promised it

      would not happen again. Id. at 55. Rawlings said that that was “not good

      enough” and called the police. Id. When the police arrived, Absher fled.


[4]   New Albany Police Department Sergeant Sherri Knight interviewed J.L. The

      audiotape of the interview was admitted at trial without objection. J.L. told

      Sergeant Knight that Absher touched the inside of her “coochie[,]” J.L.’s term

      for her sex organ, with his “weenie.” Trial Confidential Ex. Vol. 1 at 51-52;

      Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021    Page 3 of 37
      Trial Tr. Vol. 1 at 227-28. J.L. said that when Absher put his weenie in her

      coochie, it “felt bad.” Trial Confidential Ex. Vol. 1 at 52; Trial Tr. Vol. 1 at

      229-30. Sergeant Knight asked J.L. whether Absher’s weenie touched any

      other part of J.L.’s body, and she said no. Trial Confidential Ex. Vol. 1 at 52;

      Trial Tr. Vol. 1 at 230. Sergeant Knight also asked J.L. whether any other part

      of Absher’s body touched her coochie, and she said no. Trial Confidential Ex.

      Vol. 1 at 52; Trial Tr. Vol. 1 at 230. Finally, Sergeant Knight asked J.L. if

      anyone else had ever touched her coochie, and she said no. Trial Confidential

      Ex. Vol. 1 at 54; Trial Tr. Vol. 1 at 230.


[5]   After her interview with Sergeant Knight, J.L. was examined by sexual assault

      nurse examiner Kathy Scifres. J.L. explained to Scifres that Absher touched

      her with his weenie two times, pointing to her “genitalia area” to indicate

      where Absher had touched her. Trial Tr. Vol. 1 at 110-11. During Scifres’

      examination of J.L., Scifres discovered a three-millimeter vertical abrasion

      “oozing a little bit of fluid” and another horizontal abrasion in the labial area,

      both of which were recent. Id. at 118-19. Scifres took swabs of J.L.’s genitals

      and collected her clothing as evidence.


[6]   Police located Absher, and Sergeant Knight interviewed him. His interview

      was recorded and admitted at trial without objection, and a transcription of the

      recording was admitted as Defendant’s Exhibit 4. Absher told Sergeant Knight

      that after he woke J.L. up that morning, he tickled her around her belly button

      under her shirt. Trial Confidential. Ex. Vol. 1 at 60. He admitted that he

      touched J.L.’s private area with his hand but claimed that it was unintentional.

      Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 4 of 37
      Id. at 64-65. When Sergeant Knight told him that J.L. said that he touched her

      private area with his penis, Absher stated that he did not remember that

      happening, but he guessed that J.L. was telling the truth. Id. at 65. During a

      portion of their conversation that was not recorded, Absher told Sergeant

      Knight many times that “if [J.L.] said I did it than [sic] I did it[.]” Trial Tr. Vol.

      2 at 279.


[7]   On May 28, 2004, the State charged Absher with one count of class A felony

      child molesting, alleging that Absher, “a person of at least twenty-one years of

      age, did perform sexual intercourse with [J.L.], a child under the age of

      fourteen, to wit: 5.” Direct Appeal App. Vol. 1 at 26.


[8]   At the initial hearing, the trial court set the omnibus date for July 27, 2004.

      Trial was originally scheduled for August 9, 2004, but following numerous

      continuances, it was rescheduled for June 12, 2006. On June 9, 2006, the State

      filed a motion to amend the charging information to designate the original class

      A felony child molesting count as Count 1 and add two new counts. In Count

      2, the State charged Absher with class A felony child molesting, alleging that he

      performed deviate sexual conduct with J.L. by placing his mouth on her sex

      organ. Id. at 114. In Count 3, the State charged Absher with class C felony

      child molesting, alleging that he fondled or touched J.L. with the intent to

      arouse or satisfy his sexual desires. Id. Absher did not object to the motion to

      amend. On the same date, the State made a plea offer to Absher. On June 13,

      2006, Absher refused the State’s plea offer, and the trial court granted the

      State’s motion to amend. The trial court also granted Absher’s request for a

      Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021        Page 5 of 37
      continuance. Trial commenced on August 15, 2006. On August 18, 2006, the

      jury found Absher guilty as charged. On September 18, 2006, the trial court

      sentenced Absher to an executed term of fifty years each on Counts 1 and 2, to

      be served consecutive to each other, and eight years on Count 3, to be served

      concurrent with Count 1.


[9]   Absher brought a direct appeal of his convictions, arguing that the trial court

      erroneously allowed the State to amend its charging information to add Counts

      2 and 3 after the expiration of the time limit set forth in Indiana Code Section

      35-34-1-5. Absher v. State, 866 N.E.2d 350 (Ind. Ct. App. 2007) (Absher I). In

      summary, the Absher I court held that the trial court erred by granting the State’s

      motion to amend. Id. at 354. However, because Absher’s trial counsel failed to

      preserve the error for appellate review with a timely objection, Absher was

      required to establish fundamental error. Id. at 354-55. The Absher I court

      concluded that Absher failed to provide cogent argument with citation to

      authority to support his legal conclusion that the error was fundamental and

      affirmed his convictions. 2 Id. at 356.




      2
        We note that the Absher I court stated briefly that Absher failed to provide cogent argument on the issue of
      ineffective assistance of trial counsel. 866 N.E.2d at 356. If a claim of ineffective assistance is raised on
      direct appeal, “the appellate resolution of the issue acts as res judicata and precludes its relitigation in
      subsequent post-conviction relief proceedings.” Jewell v. State, 887 N.E.2d 939, 941 (Ind. 2008). However,
      Absher did not raise this issue in his direct appeal. Rather, it appears that the State raised the question in its
      appellee’s brief by asserting that Absher’s trial counsel had not provided ineffective assistance. Absher filed a
      reply brief, but it did not address the State’s assertion regarding his trial counsel’s effectiveness. At the post-
      conviction hearing, the State stipulated that Absher’s opportunity to raise ineffective assistance of trial
      counsel had not been foreclosed by Absher’s appellate counsel in the direct appeal. PCR Tr. Vol. 2 at 111-12,
      PCR Appellant’s App. Vol. 2 at 159. In this appeal, the State does not contend that Absher is barred from


      Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                                  Page 6 of 37
[10]   In October 2013, Absher, pro se, filed a PCR petition, which, after two

       amendments by counsel, took its final form in December 2017. In June 2018,

       Judge J. Terrence Cody held an evidentiary hearing on Absher’s PCR petition,

       at which Absher’s trial counsel William Eastridge and Lisa Glickfield and his

       appellate counsel J. Patrick Biggs testified. In September 2018, the parties filed

       proposed findings of fact and conclusions of law. In December 2019, Absher

       filed a request for a ruling. In January 2020, Absher filed a praecipe for

       withdrawal of submission pursuant to Indiana Trial Rules 53.1(E) and 53.2(E).

       In February 2020, the Indiana Supreme Court entered an order withdrawing the

       matter from Judge Cody and appointing Maria D. Granger as special judge.

       On June 3, 2020, Special Judge Granger issued an order denying Absher’s PCR

       petition. This appeal ensued.


                                         Discussion and Decision
[11]   “Post-conviction proceedings are civil proceedings in which a defendant may

       present limited collateral challenges to a conviction and sentence.” Gibson v.

       State, 133 N.E.3d 673, 681 (Ind. 2019) (citing Ind. Post-Conviction Rule

       1(1)(b)), cert. denied (2020). “The scope of potential relief is limited to issues

       unknown at trial or unavailable on direct appeal.” Id. A defendant who files a

       petition for post-conviction relief “bears the burden of establishing grounds for




       raising a claim of ineffective assistance of trial counsel. Accordingly, we address his claims regarding his trial
       counsel.



       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                                 Page 7 of 37
       relief by a preponderance of the evidence.” Ind. Post-Conviction Rule 1(5);

       Humphrey v. State, 73 N.E.3d 677, 681 (Ind. 2017). Because the defendant is

       appealing from the denial of post-conviction relief, he is appealing from a

       negative judgment:


               Thus, the defendant must establish that the evidence, as a whole,
               unmistakably and unerringly points to a conclusion contrary to
               the post-conviction court’s decision. In other words, the
               defendant must convince this Court that there is no way within
               the law that the court below could have reached the decision it
               did.


       Wilkes v. State, 984 N.E.2d 1236, 1240 (Ind. 2013) (citations and quotation

       marks omitted).


[12]   Generally, we review the post-conviction court’s factual findings for clear error,

       neither reweighing the evidence nor judging the credibility of witnesses.

       Hinesley v. State, 999 N.E.2d 975, 981 (Ind. Ct. App. 2013), trans. denied (2014).

       Here, the post-conviction court made its ruling on a paper record, and thus we

       are reviewing the same information that was available to the post-conviction

       court. In such cases, the appellate court owes no deference to the lower court’s

       findings. See Baysinger v. State, 835 N.E.2d 223, 224 (Ind. Ct. App. 2005)

       (concluding that where trial court ruled on defendant’s petition to file belated

       notice of appeal based on a paper record, appellate court owed no deference to

       lower court’s findings), trans. denied (2006). Therefore, we review the denial of

       Absher’s PCR petition de novo. Id.



       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 8 of 37
[13]   Absher maintains that he is entitled to post-conviction relief because he was

       denied the right to effective assistance of trial and appellate counsel guaranteed

       by the Sixth Amendment to the United States Constitution. See Strickland v.

       Washington, 466 U.S. 668, 686 (1984) (“[T]he right to counsel is the right to

       effective assistance of counsel.”) (quoting McMann v. Richardson, 397 U.S. 759,

       771 n.14 (1970)). We evaluate a defendant’s claim of ineffective assistance of

       counsel using the two-part test articulated in Strickland. Ward v. State, 969

       N.E.2d 46, 51 (Ind. 2012). Under this test, the defendant must demonstrate (1)

       that counsel’s performance was deficient based on prevailing professional

       norms; and (2) that the deficient performance prejudiced the defense. Id.


[14]   In assessing whether counsel’s performance was deficient, we note that

       “[c]ounsel is afforded considerable discretion in choosing strategy and tactics,

       and we will accord that decision deference.” Id. (quoting Pruitt v. State, 903

       N.E.2d 899, 906 (Ind. 2009)). Indeed, there is a strong presumption “that

       counsel rendered adequate assistance and made all significant decisions in the

       exercise of reasonable professional judgment.” Weisheit v. State, 109 N.E.3d

       978, 983 (Ind. 2018), cert. denied (2019). A defendant must offer strong and

       convincing evidence to overcome this presumption. Ritchie v. State, 875 N.E.2d

       706, 714 (Ind. 2007). Isolated poor strategy, inexperience, or bad tactics does

       not necessarily constitute ineffective assistance. Hinesley, 999 N.E.2d at 982.


[15]   As for the prejudice prong of the Strickland test, a defendant need only show “a

       reasonable probability that, but for counsel’s unprofessional errors, the result of

       the proceeding would have been different.” Middleton v. State, 72 N.E.3d 891,

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 9 of 37
       891 (Ind. 2017) (emphasis and citation omitted). “A reasonable probability is a

       probability sufficient to undermine confidence in the outcome.” Id. at 891-92

       (quoting Strickland, 466 U.S. at 694). “Failure to satisfy either prong will cause

       the claim to fail[, and] most ineffective assistance of counsel claims can be

       resolved by a prejudice inquiry alone.” French v. State, 778 N.E.2d 816, 824

       (Ind. 2002) (citation omitted).


          Section 1 – Trial counsel provided ineffective assistance by
         failing to object to the State’s motion to amend the charging
                                   information.
[16]   Absher first argues that his trial counsel’s failure to object to the amendment to

       the charging information constitutes deficient performance because the

       amendments were clearly prohibited by Indiana Code Section 35-34-1-5(b). He

       further asserts that he was prejudiced by counsel’s failure to object because had

       trial counsel preserved the issue for appeal, his convictions for the two counts

       added by the amendment would have been reversed on direct appeal pursuant

       to Fajardo v. State, 859 N.E.2d 1201 (Ind. 2007). The State contends that trial

       counsel’s failure to object was a strategic decision based on prevailing

       professional norms at the time, and therefore his failure to object cannot be

       considered deficient performance.


[17]   To resolve Absher’s claim, we begin by reviewing the text of Section 35-34-1-5,

       which governs amendments to a charging information, two relevant Indiana

       Supreme Court cases, and the resolution of Absher’s direct appeal. Turning

       first to the text of the statute, we observe that when Absher committed his

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021       Page 10 of 37
       offenses, the State moved to amend the charging information, and Absher’s

       case was up on direct appeal, Section 35-34-1-5(a) permitted an amendment to

       the charging information at any time “because of any immaterial defect” and

       listed nine such examples, including “(9) any other defect which does not

       prejudice the substantial rights of the defendant.” (Emphasis added.) Similarly,

       subsection 5(c) permitted, “at any time before, during or after the trial, ... an

       amendment to the indictment or information in respect to any defect,

       imperfection, or omission in form which does not prejudice the substantial rights of

       the defendant.” (Emphasis added.) In contrast, subsection 5(b) provided the

       following time limitations:


               (b) The indictment or information may be amended in matters of
               substance or form, and the names of material witnesses may be
               added, by the prosecuting attorney, upon giving written notice to
               the defendant, at any time up to:


               (1) thirty (30) days if the defendant is charged with a felony; or


               (2) fifteen (15) days if the defendant is charged only with one (1)
               or more misdemeanors;


               before the omnibus date.


       (Emphasis added.)


[18]   In Haak v. State, 695 N.E.2d 944 (Ind. 1998), our supreme court reviewed

       Haak’s claim that an amendment to the charging information made well after



       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021         Page 11 of 37
the omnibus date violated Section 35-34-1-5. In so doing, the Haak court

explained the application of the statute as follows:


        Indiana Code § 35-34-1-5 … broadly distinguishes between
        amendments of “immaterial defect” or “form” and amendments
        of “substance.” The former by virtue of subsections (a) and (c)
        may be made at any time if there is no prejudice to the defendant.
        Pursuant to subsection (b), the latter require written notice to the
        defendant of the proposed change and may not occur after
        specified times in advance of the omnibus date. The omnibus
        date here was in 1994 and the amendment was in 1996. Thus, if
        the amendment was of substance, or prejudicial to the defendant
        even if of form, it was impermissible under the statute.


Id. at 951 (footnote omitted). The Haak court explained the form/substance

distinction as follows:


        If the defense under the original information would be equally
        available after the amendment is made and the accused’s
        evidence would be equally applicable to the information in one
        form as in the other, the amendment is one of form and not of
        substance. An amendment is of substance only if it is essential to
        the making of a valid charge of the crime.


Id. (quoting Sharp v. State, 534 N.E.2d 708, 714 (Ind. 1989), cert. denied (1990)).

The Haak court concluded that the amendment at issue, which involved the

deletion of an overt act in furtherance of a conspiracy, was one of form, not

substance, and was permissible at any time if not prejudicial to Haak. Id. at

952. The Haak court concluded that the amendment did not prejudice Haak’s

substantial rights, and thus the trial court did not err in allowing the

amendment three weeks before trial. Id.

Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021       Page 12 of 37
[19]   On January 16, 2007, while Absher’s direct appeal was pending, our supreme

       court handed down Fajardo, 859 N.E.2d 1201, wherein the court reversed

       Fajardo’s conviction due to a violation of Section 35-34-1-5. There, the

       supreme court concluded that the trial court abused its discretion by granting,

       over defense counsel’s objection, the State’s motion to amend the charging

       information to add a count of class A felony child molesting. Id. at 1208. In

       reaching this conclusion, the Fajardo court considered the text of Section 35-34-

       1-5 and described its application as follows:


               This statutory language … conditions the permissibility for
               amending a charging information upon whether the amendment
               falls into one of three classifications: (1) amendments correcting
               an immaterial defect, which may be made at any time, and in the
               case of an unenumerated immaterial defect, only if it does not
               prejudice the defendant’s substantial rights; (2) amendments to
               matters of form, for which the statute is inconsistent, subsection (b)
               permitting them only prior to a prescribed period before the
               omnibus date, and subsection (c) permitting them at any time but
               requiring that they do not prejudice the substantial rights of the
               defendant; and (3) amendments to matters of substance, which are
               permitted only if made more than thirty days before the omnibus
               date for felonies, and more than fifteen days in advance for
               misdemeanors


       Id. at 1204-05 (citing Haak, 695 N.E.2d at 951). “Therefore,” the Fajardo court

       explained, “the first step in evaluating the permissibility of amending an

       indictment or information is to determine whether the amendment is addressed

       to a matter of substance or one of form or immaterial defect.” Id. at 1207.




       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021        Page 13 of 37
[20]   The Fajardo court then observed that although the distinction between matters

       of substance and those of form was important in determining whether an

       amendment was permissible under Section 35-34-1-5, the manner in which

       Indiana courts had applied the distinction had varied over the years.

       Specifically, the Fajardo court noted that after this version of subsection 5(b) had

       been enacted by the legislature in 1982, “[e]nsuing case law … ha[d] been

       inconsistent and conflicting, often reflecting the practice and procedure under prior

       statutes, or imprecisely disregarding the subsection 5(b) timeliness requirement

       for amendments to substance in favor of the absence of prejudice requirement

       that subsections 5(a)(9) and 5(c) apply only to amendments of form.” Id. at

       1206 (emphasis added). The Fajardo court identified multiple supreme court

       and appellate court cases that “permitted amendments related to matters of

       substance simply on grounds that the changes did not prejudice the substantial

       rights of the defendant, without regard to whether or not the amendments were

       untimely[,]” and cases that “ha[d] not focused upon whether the challenged

       amendment was one of form or substance, but ha[d] employed components of

       the substance/form test (whether defense equally available and evidence

       equally applicable, and whether amendment not essential to making a valid

       charge) to assess whether the defendant’s substantial rights were prejudiced.” 3




       3
         Only one of the supreme court cases identified in Fajardo was handed down after Haak, and that case was
       Brown v. State, 728 N.E.2d 876 (Ind. 2000), abrogated by Fajardo, 859 N.E.2d 1201. The amendment at issue
       in Brown was sought by the State after the close of its case in chief. In determining whether the amendment
       was permissible, our supreme court relied on Section 35-34-1-5(c) and applied components of the
       substance/form test to conclude that “the availability of Brown’s defense and the applicability of the evidence


       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                             Page 14 of 37
       Id. at 1206-07. The Fajardo court expressly held that the methodology

       employed in those cases did not comply with Section 35-34-1-5. Id. at 1207.

       Significantly, the Fajardo court made clear that subsection 5(b) prohibited “any

       amendment as to matters of substance unless made thirty days before the

       omnibus date for felonies and fifteen days before the omnibus date for

       misdemeanors.” Id. (footnote omitted). Specifically, “as to an amendment

       relating to matters of substance, the statute is clear: the only prerequisite is that

       it must be filed the specified number of days before the omnibus date, pursuant

       to subsection 5(b).” Id. (citing Haak, 695 N.E.2d at 951).


[21]   The Fajardo court next addressed the amendment to Fajardo’s charging

       information and concluded that the addition of an entirely new count of class A

       felony child molesting to an information that originally charged only one count

       of class C felony child molesting was an amendment of substance, which was

       permissible only up to thirty days before the omnibus date. Id. at 1208.

       Because the amendment was sought after the omnibus date, the court

       concluded that it failed to comply with Section 35-34-1-5. Id. Accordingly, the

       Fajardo court held that the “defendant’s objection should have been sustained

       and the amendment denied.” Id. The court vacated Fajardo’s conviction and

       sentence for class A felony child molesting without further examining whether

       he suffered any prejudice caused by the amendment. Id.




       under the original information was unaffected by the amendment,” and thus “Brown’s substantial rights were
       not affected.” 728 N.E.2d at 880.

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                         Page 15 of 37
[22]   As previously noted, Fajardo was decided while Absher’s direct appeal was

       pending, and the amendment sought in both cases involved the addition of new

       counts of child molesting. In Absher’s direct appeal, he relied on Fajardo to

       argue that the trial court erroneously permitted the State to amend the charging

       information to add a new count of class A felony child molesting and a new

       count of class C felony child molesting. In addressing his argument, the Absher

       I court concluded that the amendment was one of substance and not form

       because it added two new and separate offenses. 866 N.E.2d at 354. The court

       reasoned that “Absher’s evidence addressed to disputing the original charge

       would not be equally applicable to dispute the specific conduct alleged in the

       separate additional charges sought to be added.” Id. Also, the court added, the

       amendment was “unquestionably essential to making a valid charge of the

       crime.” Id. (quoting Fajardo, 859 N.E.2d at 1208). The Absher I court then

       explained that because the amendment sought to modify the charging

       information as to matters of substance, it was permissible under Section 35-34-

       1-5(b) only up to thirty days before the omnibus date. The court then held that

       the amendment, sought almost two years after the omnibus date, was

       prohibited under subsection 5(b), and therefore the trial court should have

       denied the State’s motion to amend. Id.


[23]   Although the Absher I court held that the trial court erred, Absher was not

       successful in obtaining reversal of his convictions. The Absher I court noted a

       distinction between Absher’s case and Fajardo’s, namely, that while Fajardo

       had objected to the amendment and preserved the error for appeal, Absher had

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021    Page 16 of 37
       not. Id. at 354. The Absher I court observed that Fajardo had not addressed the

       manner of appellate review of an alleged violation of Section 35-34-1-5(b) when

       the error had not been preserved. The Absher I court concluded that because

       Absher had not objected to the amendment, he would have to establish

       fundamental error to obtain reversal of the convictions. Id. at 354-55. As for

       whether fundamental error occurred, the court noted that Absher failed “to

       provide even a single cogent argument or citation to authority supporting his

       ultimate conclusions that his trial was unfair.” Id. at 356. The court concluded

       that Absher “failed to successfully invoke the doctrine of fundamental error” by

       failing to provide a cogent argument with citation to authority. Id. As such, the

       court affirmed Absher’s convictions.


[24]   “Under [the law of the case] doctrine, the decision of an appellate court

       becomes the law of the case and governs the case throughout all of its

       subsequent stages, as to all questions which were presented and decided, both

       directly and indirectly.” Maciaszek v. State, 113 N.E.3d 788, 791 (Ind. Ct. App.

       2018). Accordingly, under the law of the case doctrine, our resolution of

       Absher’s claim is informed by the Absher I court’s determinations that the

       amendment was a matter of substance that violated Section 35-34-1-5(b), that

       the trial court erred in permitting the amendment, and that Absher failed to

       provide a cogent argument to support his claim of fundamental error.


[25]   Notwithstanding that Absher I establishes that the trial court erred by granting

       the motion to amend, the State asserts that trial counsel did not provide

       deficient performance by failing to invoke the reasoning of the not-yet-published

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021     Page 17 of 37
       Fajardo opinion to object to the amendments, citing Reed v. State, 856 N.E.2d

       1189, 1197 (Ind. 2006). Appellee’s Br. at 19; see Reed, 856 N.E.2d at 1197

       (“[C]ounsel cannot be held ineffective for failing to anticipate or effectuate a

       change in existing law[, and] an ineffective assistance claim cannot be based

       upon counsel’s failure to argue legal reasoning of cases not yet decided at the

       time of appeal.”) (citations omitted). Absher contends that trial counsel was

       not required to anticipate or effectuate a change in existing law and that the

       need to object to the untimely amendment should have been apparent to trial

       counsel based on the clear text of the statute and our supreme court’s opinion in

       Haak, 695 N.E.2d 944. In support of his contention, Absher points out that the

       Seventh Circuit Court of Appeals has granted habeas corpus relief to Indiana

       defendants who sought and were denied post-conviction relief on the basis of

       their attorneys’ failure to object to the untimely amendments of their charging

       documents, citing Jones v. Zatecky, 917 F.3d 578, 579-80 (7th Cir. 2019) (Jones

       III).


[26]   Jones was charged with battery in 2005 after attacking his partner. Jones v.

       State, 876 N.E.2d 389, 2007 WL 3287457, at *1 (Ind. Ct. App. 2007) (Jones I),

       trans. denied (2008). Nine days after the omnibus date, the State moved to

       amend the information to add a charge of criminal confinement. Id. at *2.

       Jones’s attorney did not object, and the trial court granted the State’s motion.

       Jones filed a direct appeal, arguing that the trial court erred by allowing the

       amendment in violation of Section 35-34-1-5. Id. Although Section 35-34-1-5

       had been amended by the time of Jones’s appeal, the Jones I court explained

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021     Page 18 of 37
       that because Jones committed his offenses before the legislature amended the

       statute, its review of his claim was based on the prior statute. 4 Id. at *11 n.2.

       The Jones I court agreed with Jones that the trial court had erroneously

       permitted the amendment because the amendment was one of substance that

       was filed after the omnibus date. Id. at *3. However, the Jones I court

       concluded that because Jones’s trial counsel had failed to object to the

       amendment on the same grounds, the issue was waived. Id. at *4. Jones filed

       for post-conviction relief, but his petition was denied. Jones v. State, 46 N.E.3d

       501, 2016 WL 359276, at *2-3 (Ind. Ct. App. 2016) (Jones II), trans. denied.


[27]   Jones then filed a pro se habeas corpus petition in federal court. In reviewing

       his petition, the Seventh Circuit stated,


       At the time of David Jones’s arrest and prosecution in 2005, Ind. Code
       § 35-34-1-5 (1982) identified an “omnibus date” and allowed
       prosecutors to make substantive amendments to pending charges only
       up to 30 days before the omnibus date. Seven years earlier, in a case
       called Haak v. State, 695 N.E.2d 944, 951 (Ind. 1998), the Indiana
       Supreme Court had confirmed the strict nature of this deadline.
       Disregarding this rule, in Jones’s case the state moved nine days after
       the omnibus date to amend the charging instrument to add a new and
       highly consequential charge of criminal confinement. Jones’s attorney
       did not object to this untimely amendment, and Jones was ultimately
       convicted of the confinement charge.




       4
         The Jones I court did not consider whether the amended version could be applied retroactively. As
       explained more fully below, our courts have applied it retroactively.

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                          Page 19 of 37
                According to the state, there is nothing unique about Jones’s
                case. It tells us that defense attorneys around Indiana routinely
                ignored both the clear text of the statute and the Haak decision
                and allowed prosecutors to make untimely amendments. If that is
                an accurate account, it is hardly reassuring. For a lawyer to fail to
                take advantage of a clear avenue of relief for her client is no less
                concerning because many others made the same error—if
                anything, it is more so.


       Jones III, 917 F.3d at 579-80 (footnote omitted). Accordingly, the Seventh

       Circuit concluded that based on the clear language of Section 35-34-1-5 and the

       Indiana Supreme Court’s opinion in Haak, 5 Jones had a strong argument for

       dismissing one of the charges against him, but his trial counsel failed to pursue

       it, and therefore his trial counsel’s performance fell below the constitutional

       minimum. Id. at 581-82.


[28]   As for prejudice to Jones, the Seventh Circuit stated that it was “easy to find a

       reasonable probability that counsel’s error prejudiced Jones.” Id. at 583. The

       Seventh Circuit concluded that Jones’s trial counsel’s failure to object to the

       amendment “doomed his appeal” because the Jones I court found that the

       amendment was made in violation of Section 35-34-1-5, and “what killed the

       argument in that court was waiver, not lack of merit.” Id. at 583.




       5
         We note that the Fajardo court cited Haak when explaining the statutory language of Section 35-34-1-5. See
       Fajardo, 859 N.E2d at 1205 (citing Haak, 695 N.E.2d at 951). And the Fajardo court cited Haak when it
       stated, “as to an amendment relating to matters of substance, the statute is clear: the only prerequisite is that it
       must be filed the specified number of days before the omnibus date, pursuant to subsection 5(b).” Id. at 1207
       (emphasis added) (citing Haak, 695 N.E.2d at 951).

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                                  Page 20 of 37
[29]   The State does not acknowledge Haak or Jones III or respond to Absher’s

       argument based on these cases. Although Jones III is not binding, we find it

       persuasive to the resolution of this case because of its striking similarity to the

       facts and procedural history of this case. In both cases, the defendant’s trial

       counsel did not object to the State’s motion to amend, and on direct appeal, the

       defendant’s appellate counsel challenged the trial court’s ruling to grant the

       State’s motion. The direct appeals court in both cases concluded that the

       amendment at issue was one of substance that violated Section 35-34-1-5(b),

       and that the trial court erred by granting the amendment. In both cases, the

       appellate court did not reverse the conviction because the error had not been

       preserved for appellate review due to trial counsel’s failure to lodge an

       appropriate objection.


[30]   We conclude that based on the clear language of Section 35-34-1-5 and our

       supreme court’s decision in Haak, Absher’s trial counsel had a firm basis to

       object to the prosecutor’s amendment to add two new counts and that he

       performed deficiently by failing to object to the amendment as one of substance

       that was untimely pursuant to Section 35-34-1-5. We further conclude that

       there is a reasonable probability that, but for trial counsel’s deficient

       performance, the result of the proceeding would have been different. 6




       6
        The post-conviction court found that “Absher was unable to explain to the Court how the late amendment
       was fundamentally unfair” and “failed to show the Court how the performance of trial counsel in failing to
       object to the late amendment prejudiced his substantial rights.” Appealed Order at 4. This was not the
       proper standard to determine whether Absher was prejudiced by his trial counsel’s deficient performance.

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                          Page 21 of 37
       Middleton, 72 N.E.3d at 891-92. Specifically, but for Absher’s trial counsel’s

       failure to object, the Absher I court would have vacated the convictions for the

       counts added by the amendment just as our supreme court did in Fajardo.

       Accordingly, we find both deficient performance and prejudice.


[31]   In reaching this conclusion, we recognize that this case will likely be an outlier.

       Our legislature amended Section 35-34-1-5 four months after Fajardo, such that

       amendments of substance are permitted any time before trial so long as the

       defendant’s substantial rights are not prejudiced. Ind. Pub. Law 178-2007 § 1

       (eff. May 8, 2007). Whether the amended statute had retroactive application

       initially met with differing opinions from this Court, but a number of panels

       have now concluded that retroactive application of the new version of the

       statute does not violate the ex post facto provisions of the Indiana and United

       States Constitutions. See Mays v. State, 120 N.E.3d 1070, 1080-81 & n.4 (Ind.

       Ct. App. 2019) (Mays II) (citing cases that applied new version retroactively),

       trans. denied; see also Baker v. State, 922 N.E.2d 723, 728 (Ind. Ct. App. 2010),

       aff’d on reh’g 928 N.E.2d 890, trans. granted, vacated in part 948 N.E.2d 1169,

       1173 (Ind. 2011) (summarily affirming retroactive application of Section 35-34-

       1-5). In Mays II, another panel of this Court rejected Mays’s argument that his

       appellate counsel was ineffective. 120 N.E.3d at 1083. There, on direct appeal,

       Mays argued that the trial court erroneously granted the State’s motion to

       amend the charging information, but his appellate counsel failed to provide an

       adequate record to permit meaningful appellate review of the claim. Mays v.

       State, No. 49A05-0609-CR-482, 2007 WL 2429254 (Ind. Ct. App. Aug. 29,

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 22 of 37
       2007) (Mays I), trans. denied. The Mays II court agreed with Mays’s claim that

       his appellate counsel performed deficiently by failing to provide an adequate

       record. Mays II, 120 N.E.3d at 1080. However, the court concluded that Mays

       was not prejudiced by his appellate counsel’s deficient performance because

       when his direct appeal was decided, Section 35-34-1-5 had already been

       amended, Fajardo was no longer good law, and the Mays I court would have

       applied the new version of the statute had it addressed the issue on the merits.

       Id.


[32]   Absher’s case is distinguishable from Mays II. Mays’s direct appeal was decided

       almost four months after the new version of the statute became effective, and

       his claim was not addressed on the merits. In contrast, the Absher I court

       addressed Absher’s claim on the merits, applying Fajardo and the prior version

       of Section 35-34-1-5. The Absher I court held that the amendment was one of

       substance that was prohibited pursuant to Section 35-34-1-5(b), and therefore

       the trial court erroneously permitted the amendment. Due to the determination

       of the issues in Absher’s direct appeal, we have no difficulty concluding that

       Absher was prejudiced by trial counsel’s deficient performance. 7




       7
        We observe that the Mays II court discussed Jones III but did not find it persuasive because the Jones III
       court observed in a footnote that the new version of the statute did not have retroactive effect, which was
       “not consistent with our Court’s precedent.” 120 N.E.3d at 1083. The Mays II court determined that the new
       version would have been applied in Mays’s direct appeal if the appellate court had addressed the issue on the
       merits. Id. at 1082-83. While the retroactivity of the new version of the statute initially resulted in differing
       opinions from the Court of Appeals, it now appears that Jones III was mistaken on this point. Here, unlike in
       Mays II, the retroactivity of the new version of the statute is not at issue because the Absher I court has already
       held that the amendment violated Section 35-34-1-5 and the trial court erred in granting the motion to


       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                                 Page 23 of 37
[33]   Finding both deficient performance and prejudice to Absher, we conclude that

       Absher’s trial counsel provided ineffective assistance by failing to object to the

       amendment to the charging information. Thus, the post-conviction court erred

       by denying Absher relief on this claim. Accordingly, we reverse the judgment

       on this claim and remand with instructions to vacate the convictions and

       sentences for Counts 2 and 3.


       Section 2 – Trial counsel did not provide ineffective assistance
          by failing to object to the prosecutor’s comments during
                              closing argument.
[34]   Absher also asserts that his trial counsel provided ineffective assistance by

       failing to object to comments made by the prosecutor during rebuttal closing

       argument. Although we have concluded that Absher’s trial counsel provided

       ineffective assistance by failing to object to the amended charging information,

       the resolution of that issue does not affect Absher’s conviction on Count 1. As

       such, Absher’s assertion that his trial counsel was ineffective by failing to object

       to the prosecutor’s comments may have bearing on his claim for relief as to

       Count 1, and therefore we will address it.


[35]   The prosecutor’s rebuttal closing argument included the following comments:


               Do you know this process is uh, is a strange process for most
               people. I deal with it everyday. But most people don’t. And I can
               remember in opening and voir dire[,] the defense talking about



       amend. Thus, had Absher’s trial counsel objected to the motion to amend, Absher’s convictions, like
       Fajardo’s, would have been reversed.

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                          Page 24 of 37
        that, this is important to [Absher], this is important to him. I
        remember some of the potential jurors say[,] oh I want to make
        sure because I want to be fair to him. And this whole thing from
        May 27th through a time that this officer saw him[,] it has been
        about him[,] that’s the way the system is[,] that’s the way the
        process works. Guys want their rights when we want to talk to
        em[. W]e got to get a search warrant if we want to take evidence
        from him. We, we appoint them lawyers, their [sic] given the
        presumption of innocense [sic], there’s a burden of proof[,] and
        we got to prove beyond a reasonable doubt and you’re gonna be
        getting all those rules[,] but I love this moment right now.
        Because that cloak that has been covering him from [sic] two
        years is now stripped away[,] and we see him as he is. And I can
        come up here and tell you it. He’s a child molester. We see it.
        And all those protections that have followed him into that jury
        room will end when you see it also. I was thinking in trying the
        thing about what was my powerful piece of evidence. What
        witness was it, was it the police officer, the PhD., the forensic
        nurse, and I think back to a story. Jesus was with his disciples[,]
        and the disciples was asking him Jesus, who’s gonna be the
        greatest in heaven, who, who’s gonna be the one gonna be up
        there the greatest in heaven? One (inaudible) to kings. Jesus
        grabbed the hand of a little child put it in his own[. W]ell I think
        my best guess is the greatest witness that I (inaudible) is that of a
        child. Coz that took a lot of strength and courage. She’s a kid.
        And here these cases are very difficult for everybody including
        me. Because I have to take it’s not your normal witness. It’s not
        somebody I can prepare and tell em to watch out for this point,
        they’re kids. And maybe that’s why I get a little emotional about
        these kind of cases. … I don’t comprehend. And I say I don’t
        comprehend. I don’t comprehend. I can understand how a
        person can steal[.] I don’t condone it but I understand[.] I can
        understand how somebody can break into your house and take
        something, I can even understand how some people murder. But
        I can’t comprehend how you could do that to that little girl. I
        can’t comprehend it. I can’t today. And maybe sometimes I’ve
        gotten emotional[. S]ometimes I’ve said something maybe been a

Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021       Page 25 of 37
        little mean and out of touch that’s because I can’t comprehend
        how he could do this. And the laws in this country reflect that.
        And you know what now, I know it’s all about him[,] but I don’t
        care about him no more. It ain’t about him. It’s about that little
        [J.L.] That’s what it’s about. In that same passage Jesus was
        talking about whoa [sic] to you who would mistreat one of the
        little ones because if you do you would be better off tying a
        millstone around your neck and jumping into the depths of the
        sea. That’s what he said. We haven’t adopted that law in the
        State of Indiana yet. So I don’t feel bad about the passion that’s
        here. You have to, that’s what makes this crime so diabolical.
        They want to make their own rules. You get to molest kids[,] and
        if you don’t molest em hard enough than [sic] you get to argue[,]
        oh I only have this little bit of, oh it was just one millimeter. …
        Those puzzle pieces, they ain’t nothing but a ploy. That’s a
        game. I’m done with the game. Let’s talk about the truth. That
        somehow then because he’s such a large man[,] I almost got sick
        hearing that. That oh he would have caused so much more, it,
        it’s sick. … We are lucky today that we had the evidence to
        present to you. And it still ain’t good enough coz they want to
        make the rules.


Trial Tr. Vol. 2 at 402-05. The prosecutor continued,


        In that same story about Jesus and the children he talks about
        kids and how we have to deal with em. And about we have to
        show deference, we must understand the little ones, we must
        bend down to listen to em we must care for those little ones. But
        he tells us the reason why I’m sure is because they have an angel
        (inaudible). That’s a good explanation of what happened here
        and why I believe that. I think we need a little help here on earth.


Id. at 408. Absher’s trial counsel did not object.




Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 26 of 37
[36]   “In order to prove ineffective assistance of counsel due to the failure to object, a

       defendant must prove that an objection would have been sustained if made and

       that he was prejudiced by the failure.” Kubsch v. State, 934 N.E.2d 1138, 1150

       (Ind. 2010). Absher maintains that an objection would have been sustained on

       grounds that the remarks were calculated to inflame the passions of the jury,

       improperly expressed the prosecutor’s personal beliefs about Absher’s guilt, and

       vouched for J.L.’s credibility, and that the objectionable remarks prejudiced

       him because they caused the jury to focus on improper emotional

       considerations rather than the evidence. The State contends that trial counsel

       reasonably and strategically chose not to object to the remarks and therefore did

       not provide ineffective assistance. We agree with the State.


[37]   As noted earlier, counsel’s strategic choices are accorded significant deference,

       and there is a strong presumption that counsel’s strategic decisions were based

       on counsel’s reasonable professional judgment. Ward, 969 N.E.2d at 51;

       Weisheit, 109 N.E.3d at 983. Here, Absher’s trial counsel testified at the PCR

       hearing that he made decisions on whether to object on “a case by case basis[,]”

       and that he remembered that the “jury just absolutely hated our side of the

       room at that point[,]” and that objecting to biblical references before a Floyd

       County jury would not “score any points” and would have “done more harm

       than good.” PCR Tr. Vol. 2 at 28. Absher’s trial counsel was familiar with

       Floyd County juries because he practiced in Floyd County and worked as a

       public defender from 1997 to 2010. Id. at 23-27. Accordingly, we conclude that

       Absher has failed to overcome the strong presumption that his trial counsel’s


       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 27 of 37
       decision not to object was based on counsel’s reasonable professional judgment.

       We conclude that Absher’s trial counsel did not provide ineffective assistance

       by failing to object to the prosecutor’s closing argument. Therefore, the post-

       conviction court did not err by denying relief on this claim.


           Section 3 – Appellate counsel provided ineffective assistance
                by failing to raise the issue of insufficient evidence.
[38]   Absher claims that his appellate counsel provided ineffective assistance by

       failing to argue on direct appeal that the evidence was insufficient to support

       Count 2. We observe that our resolution in Section 1 results in remand with

       instructions to vacate the convictions and sentences for Counts 2 and 3.

       Because this claim provides a significant independent basis for vacating the

       conviction and sentence for Count 2, we choose to address it. 8


[39]   “The standard for gauging appellate counsel’s performance is the same as that

       for trial counsel.” Weisheit, 109 N.E.3d at 992. The petitioner must show that

       counsel’s performance was deficient in that counsel’s representation fell below

       an objective standard of reasonableness and that but for appellate counsel’s

       deficient performance, there is a reasonable probability that the result of the

       appeal would have been different. Overstreet v. State, 877 N.E.2d 144, 165 (Ind.

       2007). Generally, claims of ineffective assistance of appellate counsel fall into




       8
         The post-conviction court did not specifically address this claim. Instead, the post-conviction court found,
       “no merit to Absher’s fourth assertion that appellate counsel failed to argue insufficiency of the evidence on
       Count II as a reason not to support consecutive sentences.” Appealed Order at 7. That was not Absher’s
       claim.

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                              Page 28 of 37
three basic categories: “(1) counsel’s actions denied the defendant access to

appeal; (2) counsel failed to raise issues on direct appeal resulting in waiver of

those issues; and (3) counsel failed to present issues well.” Massey v. State, 955

N.E.2d 247, 258 (Ind. Ct. App. 2011). Here, Absher’s claim falls within the

second category.


        To evaluate the performance prong when counsel waived issues
        upon appeal, we apply the following test: (1) whether the
        unraised issues are significant and obvious from the face of the
        record and (2) whether the unraised issues are clearly stronger
        than the raised issues. If the analysis under this test demonstrates
        deficient performance, then we examine whether the issues
        which ... appellate counsel failed to raise, would have been
        clearly more likely to result in reversal or an order for a new trial.
        Ineffective assistance is very rarely found in cases where a
        defendant asserts that appellate counsel failed to raise an issue on
        direct appeal. One reason for this is that the decision of what
        issues to raise is one of the most important strategic decisions to
        be made by appellate counsel.


Reed v. State, 856 N.E.2d 1189, 1196 (Ind. 2006) (citations and quotation marks

omitted). Appellate courts should be deferential to an appellate counsel’s

strategic decision to include or exclude issues, “unless such a decision was

unquestionably unreasonable.” Stevens v. State, 770 N.E.2d 739, 760 (Ind. 2002)

(quoting Bieghler v. State, 690 N.E.2d 188, 194 (Ind. 1997)). We will defer to

appellate counsel’s decision to exclude an issue unless a defendant shows “from

the information available in the trial record or otherwise known to appellate

counsel that appellate counsel failed to present a significant and obvious issue



Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021        Page 29 of 37
       and that this failure cannot be explained by any reasonable strategy.” Id.

       (quoting Ben-Yisrayl v. State, 738 N.E.2d 253, 261 (Ind. 2000)).


[40]   To resolve Absher’s claim, we must decide whether he has demonstrated that

       appellate counsel’s failure to raise the issue of insufficient evidence to support

       Count 2 was “unquestionably unreasonable” in light of the facts of the case and

       the precedent available when the decision not to raise the issue was made.

       Concepcion v. State, 796 N.E.2d 1256, 1259 (Ind. Ct. App. 2003), trans. denied.

       Put another way, has Absher established that his appellate counsel’s

       performance was deficient because counsel failed to present a significant and

       obvious issue for reasons that cannot be explained by any strategic decision?

       Imel v. State, 830 N.E.2d 913, 917-18 (Ind. Ct. App. 2005), trans. denied.


[41]   We first address whether a claim of the insufficiency of the evidence supporting

       Count 2 was significant and obvious from the face of the record. In reviewing a

       claim of insufficient evidence, we do not reweigh the evidence or judge the

       credibility of witnesses, and we consider only the evidence that supports the

       judgment and the reasonable inferences arising therefrom. Bailey v. State, 907

       N.E.2d 1003, 1005 (Ind. 2009). The evidence is sufficient where “there is

       substantial evidence of probative value such that a reasonable trier of fact could

       have concluded the defendant was guilty beyond a reasonable doubt.” Id. A

       conviction “may not be based upon guess or speculation.” Smith v. State, 256

       Ind. 546, 551, 270 N.E.2d 743, 745 (1971).




       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 30 of 37
[42]   To establish that Absher committed class A felony child molesting as charged in

       Count 2, the State was required to prove beyond a reasonable doubt that he, a

       person at least twenty-one years of age, performed deviate sexual conduct with

       J.L., a child under the age of fourteen, by placing his mouth on her sex organ.

       Direct Appeal App. Vol. 1 at 114; Ind. Code § 35-42-4-3. At trial, the State’s

       witnesses included J.L., Rawlings, Sergeant Knight, and nurse Scifres. Our

       review of the record shows that J.L. did not testify that Absher touched her

       private area with his mouth, nor did she tell Rawlings, Sergeant Knight, or

       nurse Scifres that he did. In fact, when Sergeant Knight asked J.L. during her

       interview whether any part of Absher’s body other than his penis touched her

       private area, she said no. Trial Conf. Ex. Vol. 1 at 52. Rawlings did not testify

       at trial or in her deposition that Absher placed his mouth on J.L.’s vagina.


[43]   The State argues that the evidence presented by the State’s forensic expert Dr.

       Michael J. Spence was sufficient evidence for a reasonable trier of fact to

       conclude that Absher placed his mouth on J.L.’s sex organ, citing to Dr.

       Spence’s testimony on pages 155-56 and 170 in the trial transcript. This

       evidence was the only evidence cited during the State’s closing argument in

       support of Count 2. The State directs us to Dr. Spence’s testimony that amylase

       and Absher’s DNA were found on the inside of J.L.’s underwear, and that

       amylase is an enzyme that is found in saliva. 9 Trial Tr. Vol. 1 at 155-56, 159-




       9
         Dr. Spence testified that tests for the presence of blood and seminal fluid on J.L.s’ underwear were
       negative. Trial Tr. Vol. 1 at 157.

       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021                             Page 31 of 37
       60. The State also notes that Dr. Spence testified that J.L.’s external genital

       swabs testified positive for some amylase. Id. at 159.


[44]   The State ignores the greater part and significance of Dr. Spence’s testimony.

       Dr. Spence testified that the amount of amylase from the external genital swabs

       was “not extremely high but it’s at least an indication that there is some

       amylase there.” Id. at 159-160. He explained that the amylase “may or may

       not be related to saliva … it might just be from sweat. Skin cells might have a

       little bit … vaginal secretions might have a little bit of amylase as well.” Id. at

       160; see also id. at 156 (Dr. Spence testifying that “[s]ometimes other body fluids

       have a little bit of amylase in them, sweat, vaginal secretions, and so forth.”).

       We also note that although the external genital swabs were sent for DNA

       testing, no DNA profile was obtained from those swabs. Id. at 171.


[45]   Additionally, Dr. Spence specifically testified that there was “some amylase”

       detected on two cuttings of J.L.’s underwear, which he said indicated that the

       cuttings came from regions of the underwear that would be good areas to test

       for DNA. Id. at 160, 162. Two additional cuttings were taken from those two

       areas of J.L.’s underwear and were submitted for DNA testing. Dr. Spence

       testified that the DNA testing of those two samples showed a mixture of DNA

       from which neither J.L. nor Absher could be excluded as the source. Id. at 167-

       68. Dr. Spence testified that there were alleles in the DNA profile that matched

       Absher’s DNA profile, but he cautioned, “Now this is not an identity match.”

       Id. When the prosecutor asked Dr. Spence whether it was correct that the



       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 32 of 37
       mixture of DNA consistent with Absher’s and J.L.’s was found in the same

       region of J.L.’s underwear where amylase was found, Dr. Spence responded,


               Yes, and you have to tread carefully because we can be
               absolutely certain that the amylase positivity which is an
               indication of saliva, it’s not a proof of saliva but it’s an indication
               of it. You can’t, you can’t make the leap and say that that means that
               the DNA came from saliva. Just means that the two areas are
               consistent with other. From an area where I saw potential saliva
               I saw a DNA profile it looks to be, it could be [J.L.’s]. No
               surprise that’s her underpants. But the additional alleles could have
               come from the amylase we detected or could come from other sources.
               We just know it’s foreign to her.


       Id. at 170 (emphases added).


[46]   The State asserts that


               it does not matter if amylase can be present in other bodily fluids.
               What matters is that the presence of amylase is evidence of
               saliva, and by logical extension that it was evidence that
               [Absher’s] mouth came into contact with the victim’s vaginal
               region, resulting in the presence of amylase both from the swabs
               of the vagina and inside the victim’s underwear.


       Appellee’s Br. at 29. Given Dr. Spence’s unequivocal testimony that the DNA

       tests and the amylase tests do not mean that the DNA found in the underwear

       came from saliva, we cannot agree that there is any probative evidence that

       Absher’s saliva was found on J.L.’s underwear. At best, Dr. Spence’s evidence

       shows that it was merely within the realm of possibility that the amylase found

       on J.L.’s underwear could have come from saliva, and if there was saliva it


       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021         Page 33 of 37
       could have come from Absher. According to Dr. Spence, one cannot make the

       leap to conclude that the amylase came from Absher’s saliva. In addition to the

       lack of probative evidence that Absher’s mouth touched J.L.’s sex organ, we

       further note that defense counsel moved for a directed verdict and argued to the

       jury that the State failed to present sufficient evidence on Count 2. We

       conclude that a claim of the insufficiency of the evidence supporting Count 2

       was significant and obvious from the face of the record.


[47]   We now address whether the unraised claim was clearly stronger than the issue

       raised by Absher’s appellate counsel. On direct appeal, his appellate counsel

       raised one claim, that the trial court erred in granting the State’s motion to

       amend the charging information. Although Fajardo provided a firm foundation

       for that claim, Absher’s trial counsel had failed to preserve the error for

       appellate review. “The absence of an objection at trial is a proper factor in

       appellate counsel’s decision whether or not to raise an issue.” Harrison v. State,

       707 N.E.2d 767, 787 (Ind. 1999), cert. denied (2000). Absher’s trial counsel’s

       failure to preserve the issue significantly affected the strength of the claim

       because as a result, his appellate counsel was required to demonstrate

       fundamental error, which provides an exceptionally limited avenue of relief.

       See Jewell v. State, 887 N.E.2d 939, 942 (Ind. 2008) (“[F]undamental error is

       extremely narrow and available only when the record reveals a clearly blatant

       violation of basic and elementary principles, where the harm or potential for

       harm cannot be denied, and which violation is so prejudicial to the

       [defendant’s] rights as to make a fair trial impossible.”). Therefore, we


       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 34 of 37
       conclude that a claim that the evidence was insufficient to support Count 2 was

       clearly stronger than the claim raised. Because the insufficiency of the evidence

       claim was significant and obvious from the face of the record and clearly

       stronger than the issue raised, appellate counsel’s failure to raise it cannot be

       explained by strategic choice, and therefore we conclude that Absher’s appellate

       counsel provided deficient performance.


[48]   Finally, we consider prejudice, that is, whether the claim of insufficiency of the

       evidence to support Count 2 would have been clearly more likely to result in

       reversal or a new trial. “While we seldom reverse for insufficient evidence, in

       every case where that issue is raised on appeal we have an affirmative duty to

       make certain that the proof at trial was, in fact, sufficient to support the

       judgment beyond a reasonable doubt.” Bean v. State, 818 N.E.2d 148, 150 (Ind.

       Ct. App. 2004). For the same reason that we conclude that the insufficiency of

       the evidence supporting Count 2 was significant and obvious from the face of

       the record, we conclude that this issue was clearly more likely to result in

       reversal. We need not repeat that analysis in detail. In brief summary, there

       was no witness testimony or direct evidence that Absher placed his mouth on

       J.L.’s sex organ, J.L. denied that any part of Absher’s body other than his penis

       touched her sex organ, and Dr. Spence testified that one cannot conclude that

       the DNA found in the underwear cuttings came from saliva. Given the paucity

       of probative evidence, it is clearly more likely that the court on direct appeal

       would have concluded that the evidence was insufficient to support Count 2

       and would have reversed Absher’s conviction on that count. See Cockrell v.


       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021       Page 35 of 37
       State, 743 N.E.2d 799, 803 (Ind. Ct. App. 2001) (“When a conviction is

       reversed due to insufficient evidence, double jeopardy precludes retrial of the

       overturned conviction.”). Given that we have concluded that Absher’s

       appellate counsel performed deficiently and that his performance was

       prejudicial, appellate counsel provided ineffective assistance of counsel.

       Therefore, the post-conviction court erred by denying Absher post-conviction

       relief on this claim.


                                                   Conclusion
[49]   We conclude that the post-conviction court erred by denying Absher relief on

       his claim that his trial counsel provided ineffective assistance by failing to object

       to the charging amendment, and therefore we reverse judgment on this claim

       and remand with instructions to vacate the convictions and sentences for

       Counts 2 and 3. On the other hand, we find no error in the post-conviction

       court’s rejection of Absher’s claim that his trial counsel provided ineffective

       assistance by failing to object to the prosecutor’s comments during closing

       argument and therefore affirm on this claim.


[50]   In addition, we conclude that the post-conviction court erred by denying relief

       on Absher’s claim that his appellate counsel provided ineffective assistance by

       failing to raise the sufficiency of the evidence to support Count 2, and therefore

       we reverse the judgment on this claim. We note that our resolution of this issue

       provides an additional ground for Absher’s conviction and sentence for Count 2

       to be vacated. Based on the foregoing, we affirm in part, reverse in part, and

       remand with instructions.
       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021      Page 36 of 37
[51]   Affirmed in part, reversed in part, and remanded.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PC-1227 | January 22, 2021   Page 37 of 37